Title: From Thomas Jefferson to Everard Meade, 8 April 1800
From: Jefferson, Thomas
To: Meade, Everard



Dear Sir
Philadelphia. Apr. 8. 1800.

I have to acknolege the reciept of your favor of Mar. 9. I consider the request it contains, as the form you have chosen for manifesting your friendly dispositions towards me, & that they lead you to wish me an honor to which I have not the presumption to think myself destined, much less have I taken on myself to contemplate the details of it’s duties. we have lately heard of strange occurrences in France.  what is to be the issue of republicanism there may now be doubted. some here consider this last revolution as an additional proof of the impracticability of republican government. but I will never believe that man is incapable of self-government; that he has no resources but in a master, who is but a man like himself, and generally a worse man, inasmuch as power tends to deprave him. on the other hand I view this last revolution as an additional lesson against a standing army without which, it is evident Buonaparte could not have accomplished it, nor could now maintain it. our vessel however is moored at such a distance from theirs that should they blow up, we need not feel the shock. we have only to stand firm at our oars, & nothing can injure us. all I ask from France & the world is peace & a good price for our wheat and tobacco. I beg you to be assured of my friendly attachment to you, and my wishes for your ease & happiness, being with very sincere esteem Dear Sir Your friend & servt

Th: Jefferson

